Stow, C. J.
The declaration in this case commences, “ Benj. Rupert, plaintiff, complains of Wm, J. Madden, trus*196tee of the Louisiana company, defendant, in a plea of trespass on the case, upon promises, etc.,” and sets forth two promissory notes, in one of which the defendant, “ as trustee of the Louisiana Co.,” promises to pay, etc.; and the other is in the common form of an individual note, but is signed “ Win. J. Madden, trustee Louisiana Co.” There are also the usual common counts. Throughout the declaration the defendant is described as trustee of the Louisiana company. The defendant demurred generally, and the demurrer was sustained by the court below.
On the argument it was contended that the declaration shows that the defendant is sued in his fiduciary character as trustee, and that, if judgment were to pass against him, it would bind the trust fund, which, he contended, could not be done by a proceeding at law. On examining the declaration, we are of opinion that the defendant is not sued as trustee, but in his natural character, and that the words “ trustee, etc.,” are only descriptive of his person, and that therefore the demurrer is bad.
The judgment of the district court is reversed.